         Case 2:18-cv-00388-APG-BNW Document 111 Filed 04/12/21 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 SUNDANCE MEDIA GROUP, LLC,                             Case No.: 2:18-cv-00388-APG-BNW

 4          Plaintiff                                 Order Denying Motion for Reconsideration
                                                               and Motion to Strike
 5 v.
                                                                    [ECF No. 103, 108]
 6 YUNEEC USA, INC.,

 7          Defendant

 8

 9         I previously awarded attorneys’ fees to defendant Yuneec USA, Inc. ECF No. 92.

10 Plaintiff Sundance Media Group, LLC now moves for reconsideration of that award and the

11 judgment that includes it. ECF No. 103.

12         Reconsideration is permitted under Rule 59(e) of the Federal Rules of Civil Procedure.

13 But reconsideration is “an extraordinary remedy, to be used sparingly and in the interest of

14 finality and conservation of judicial resources.” Kona Enters., Inc., v. Estate of Bishop, 229 F.3d

15 877, 890 (9th Cir. 2000) (internal citation omitted). A motion for reconsideration “should not be

16 granted, absent highly unusual circumstances, unless the district court is presented with newly

17 discovered evidence, committed clear error, or if there is an intervening change in controlling

18 law.” Id. (quoting 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)). A

19 motion for reconsideration “may not be used to raise arguments or present evidence for the first

20 time when they could reasonably have been raised earlier.” Id. (emphasis in original).

21         In deciding Yuneec’s motion for attorneys’ fees, I considered the factors deemed relevant

22 by the Ninth Circuit in Jackson v. Axton, 25 F.3d 884, 890 (9th Cir. 1994). See ECF No. 92 at 1.

23 Although my heavy caseload precluded me from writing a lengthy explanation of my evaluation
         Case 2:18-cv-00388-APG-BNW Document 111 Filed 04/12/21 Page 2 of 2




 1 of each of those factors, no Ninth Circuit precedent requires that. However, I discussed some of

 2 those factors in my order, including that Sundance’s actions were objectively unreasonable. Id. at

 3 2. And I specifically noted that the “[t]he Copyright Act does not countenance Sundance’s

 4 actions. Rather, it favors awarding fees to Yuneec, to avoid the unfairness of the hefty financial

 5 burden caused by this litigation.” Id. Thus, the fee award in this case furthers the purposes of the

 6 Copyright Act. I see no reason to reconsider my prior order, so I decline to do so.

 7         Yuneec moves to strike the declaration of Jennifer Pidgen and related exhibits filed in

 8 support of the motion for reconsideration. Given my decision on the motion for reconsideration,

 9 I deny the motion to strike as moot.

10         I THEREFORE ORDER that plaintiff Sundance Media Group, LLC’s motion for

11 reconsideration (ECF No. 103) is denied.

12         I FURTHER ORDER that defendant Yuneec USA, Inc.’s motion to strike (ECF No. 108)

13 is denied.

14         DATED this 12th day of April, 2021.

15

16
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23



                                                    2
